 

EPC Agreement No. 1004

 

 

between

 

 

Monongahela Power Company

 

 

and

 

 

Washington Group International

 

 

covering

 

 

Balance of Plant for

 

 

Flue Gas Desulphurization Project

 

 

at

 

Ft. Martin Units 1 and 2

 

 

 



 



 

 

TABLE OF CONTENTS

Principal Document

 

ARTICLE

TITLE

PAGE

 

 

 

ARTICLE 1 -

AGREEMENT SCOPE

1

ARTICLE 2 -

TERM AND SURVIVORSHIP

1

ARTICLE 3 -

DEFINITIONS

1

ARTICLE 4 -

CONTRATOR’S GENERAL OBLIGATIONS

3

ARTICLE 5 -

COST AND SCHEDULE PERFORMANCE

4

ARTICLE 6 -

WARRANTIES

4

ARTICLE 7 -

PROCUREMENT AND SUBCONTRACTING

6

ARTICLE 8 -

ALLEGHENY

6

ARTICLE 9 -

CHANGE ORDER

8

ARTICLE 10 -

INDEPENDENT CONTRACTOR

9

ARTICLE 11 -

PAYMENT AND INVOICING

9

ARTICLE 12 -

CLAIMS AND LIENS

11

ARTICLE 13

TAXES AND DUTIES

12

ARTICLE 14 -

INSPECTION OF WORK

14

ARTICLE 15 -

DEFICIENT WORK

14

ARTICLE 16 -

SUSPENSION

15

ARTICLE 17 -

TERMINATION

15

ARTICLE 18 -

COMPLETION AND ACCEPTANCE

16

ARTICLE 19 -

TITLE

16

ARTICLE 20 -

DISTRIBUTION OF RISK, RELEASE AND INDEMNITY

16

ARTICLE 21 -

INSURANCE

17

ARTICLE 22 -

TOOLS AND EQUIPMENT

19

ARTICLE 23 -

RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES

19

ARTICLE 24 -

GOVERNING LAW AND DISPUTE RESOLUTION

20

ARTICLE 25 -

OWNERSHIP OF INVENTIONS AND DOCUMENTS

20

ARTICLE 26 -

CONFIDENTIAL INFORMATION

22

ARTICLE 27 -

USE OF TRADEMARK AND PUBLICITY

22

ARTICLE 28 -

AUDIT

23

ARTICLE 29 -

BUSINESS STANDARDS

23

ARTICLE 30 -

NO INFORMATION BROKERING

24

ARTICLE 31 -

MANAGEMENT OF WASTE AND HAZARDOUS MATERIALS

25

ARTICLE 32 -

ASSIGNMENT OF AGREEMENT

25

ARTICLE 33 -

DESIGNATED REPRESENTATIVE AND NOTICES

26

ARTICLE 34 -

ALCOHOL AND DRUGS

26

ARTICLE 35 -

HEALTH AND SAFETY

26

ARTICLE 36 -

RIGHT OF REMOVAL

26

ARTICLE 37 -

FORCE MAJEURE

27

ARTICLE 38 -

AMENDMENTS

27

ARTICLE 39 -

PRECEDENCE

27

ARTICLE 40 -

MISCELLANEOUS

28

ARTICLE 41 -

SURVIVING OBLIGATIONS

28

ARTICLE 42 -

LIMITATION OF LIABILITY

28

ARTICLE 43 -

ENTIRE AGREEMENT

29

 

 

 

EXHIBIT

 

 

 

 

 

A

REIMBURSABLE COSTS

 

B

FIXED RATES

 

C

FEE

 

D

CONTRACTOR’S PERSONNEL POLICIES

 

E

WGI 5 YEAR ACCOUNTING PERIOD CUT-OFF CALENDAR

 

 

 

 



 

 

 

F

FORM of LETTER OF CREDIT

 

G

OWNER’S CONTROLLED INSURANCE PROGRAM (OCIP)

 

H

DISPUTE RESOLUTION PROCEDURE

 

I

LIST OF KEY WGI PERSONNEL

 

J

TRUST ACCOUNT AGREEMENT

 

K

AUDIT DATA FIELD REQUIREMENTS

 

L

AGREEMENT PRICE BUDGET

 

M

BONUSES

 

 

 

 



 



 

This Agreement is effective as of this 12th day of March, 2006, and made between
Monongahela Power Company, a corporation organized under the laws of Ohio with
offices at 800 Cabin Hill Drive, Greensburg, Pennsylvania 15601-1689
(hereinafter Allegheny) and Washington Group International, Inc., a corporation
organized under the laws of Ohio with a place of business, at 510 Carnegie
Center, Princeton, NJ 08540 (hereinafter Contractor).

 

Allegheny and Contractor, each in consideration of the undertakings, promises
and agreements of the other as set forth herein, hereby agree as follows:

 

ARTICLE 1 - AGREEMENT SCOPE

The purpose of this Agreement is to define the terms and conditions for the
provision of the Work as specifically set out in the Job Specification. Work is
generally described as the engineering, procurement and construction of the
balance of plant work for the flue gas desulphurization project at the Ft.
Martin Units 1 and 2 in Maidsville, West Virginia, as well as all construction
management, site management and safety program administration of the entire flue
gas desulphurization project, except billing and financial control of those
portions of the project being performed by The Babcock & Wilcox Company. Prior
to the effective date of this Agreement, Contractor performed Work under
Allegheny purchase order C-06-06864, issued on May 12, 2006 and change orders
thereto. This Agreement supercedes said purchase order in all respects, except
as to the Hatfield’s Ferry facility, and any Work performed there under shall be
deemed to have been performed under this Agreement.

 

ARTICLE 2 - TERM AND SURVIVORSHIP

2.1

TERM. THE TERM OF THIS AGREEMENT BEGINS AND IS EFFECTIVE FROM THE DATE FIRST
WRITTEN ABOVE AND SHALL TERMINATE UPON FINAL ACCEPTANCE PURSUANT TO ARTICLE 18,
UNLESS TERMINATED EARLIER AS PERMITTED BY THIS AGREEMENT.

2.2

SURVIVORSHIP. THE PROVISIONS OF THIS AGREEMENT AS STIPULATED IN ARTICLE 41 SHALL
SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.

ARTICLE 3 - DEFINITIONS

For the purpose of this Agreement, the following words and phrases shall have
the meaning stated below:

3.1

“Agreement” means Principal Document, Job Specification, and the Exhibits listed
in the Table of Contents.

 

a)

“Principal Document” means this document, executed by Allegheny and Contractor
and comprising Articles 1 through 43.

 

b)

“Job Specification” means the documents issued by Allegheny to Contractor, dated
February 23, 2007, which contain the detailed description of the Work, including
technical and other requirements pertaining thereto. The Parties agree that the
following documents are for information only in the Job Specification and are
not part of this Agreement: Design Bases Fort Martin; Result of Limestone
Analysis and Its Reactivity, dated March 2006, prepared by Mitsubishi Heavy
Industries, Lts.; Technical Specification for Wet Flue Gas Desulfurization
System prepared by Sargent & Lundy; Continuous Emissions Monitoring Systems
Specification; Fort Martin Lagoon Water; Geotechnical Investigation; and Fort
Martin Unit 1 and 2 Mass Balance Diagrams prepared by Babcock & Wilcox.

 



 

 

3.2

“Agreement Price” means the total of Costs and Fee relating to compensation as
specified in Exhibits A, B &C to be paid by Allegheny to Contractor.

 

(a)

“Costs” means the sum of Reimbursable Costs and costs resulting from application
of Fixed Rates.

 

(b)

“Reimbursable Costs” means costs set forth in Exhibit A for which Contractor is
compensated at actual costs incurred and paid.

 

(c)

“Fixed Rates” means unit prices listed in Exhibit B.

 

 

(d)

“Fee” means the part of Agreement Price as provided in Exhibit C by which
Contractor is compensated for: (i) its profit related to the Work; and (ii)
expenses not recovered by Contractor in Costs.

3.3

“Agreement Price Budget” means the budget for the Work and Allegheny Acquired
Materials prepared by Contractor and approved by Allegheny, which may be
modified or adjusted by Change Orders. The Agreement Price Budget, dated January
19, 2007, is attached hereto as Exhibit L.

3.4

“Allegheny Acquired Materials” means those items of equipment and materials
purchased under Allegheny purchase order, paid for by Allegheny and received at
the Work Site by Allegheny.

3.5

“Change Order” means the document issued by Allegheny, which sets forth
adjustments to the Agreement Price Budget and/or the Scheduled Completion Date.

3.6

“Competence” means the expertise, experience, capability and specialized
knowledge to perform the Work in a good and workmanlike manner and within all
accepted standards for the engineering and construction industry serving the
utility industry.

3.7

“Completion Notice” means the document issued by Allegheny upon agreeing that
Contractor has substantially met the criteria set forth in the Job Specification
for completion of the Work, for each flue gas desulphurization unit and/or the
common systems.

3.8

“Consequential Damages” means any loss or anticipated loss of profit, loss or
anticipated loss of revenue, business interruption, loss of use of any
equipment, loss of any Agreement or other business opportunity and any other
indirect damage of a similar nature as further defined in Article 23.

3.9

“Contractor” means: (1) the legal entity identified in the Principal Document
and, where the context so permits; (2) any company in which that legal entity
now or hereafter (a) owns directly or indirectly or (b) controls, directly or
indirectly, more



 



 

 

than fifty percent (50%) of the stock having the right to vote or appoint its
directors; and (3) Contractor’s representatives that are responsible for
supplying services or performing the Work in accordance with the terms of this
Agreement.

3.10

“Facility” means the existing power generation facility and all property at Ft.
Martin in Maidsville, West Virginia.

3.11

“Law” means all applicable laws of the jurisdiction in its broadest sense
including without limitation the following: constitutional law, civil law,
common law, international law, equity, treaties, statutes, decrees, edicts,
codes, orders, rules, ordinances and regulations of any federal, state, local,
municipal or any other duly constituted governmental authority or agency.

3.12”Safety and Health Manual” means the documents, dated May 16, 2006 and
issued by Allegheny to Contractor detailing the minimum safety and health
policies and procedures to be adopted by Contractor, Subcontractors and Vendors
at the Work Site. As further detailed in the Job Specification, Contractor shall
be responsible for overall administration of safety and health matters at the
Work Site, and report data relating to safety and health matters for the entire
flue gas desulphurization project.

3.13”Scheduled Completion Date” means the following dates when the Work is
substantially completed so that the systems receive flue gas and as further
detailed in the Job Specification:

(a) for unit 2 and all common facilities, September 15, 2009; and

(b) for unit 1, October 15, 2009.

3.14

“Subcontractor” means any subcontractor, supplier, agent or materialman
providing services or work to Contractor for the purpose of performing the Work
under this Agreement.

3.15

“Vendor” means any supplier, agent or materialman providing equipment,
materials, and/or specialty services to Contractor pursuant to the Work under
this Agreement.

3.16

“Work” means the engineering, procurement and construction of the balance of
plant work for flue gas desulphurization systems, by Contractor under this
Agreement, including providing as necessary therefor supervision, construction
work, consultations, any specified materials, labor, construction tools,
equipment, and supplies at the Work Site, as well as certain site management of
the entire flue gas desulphurization project pursuant to the Job Specification.

3.17

“Work Site” means the site indicated in the Job Specification at the Ft. Martin
Facility in Maidsville, West Virginia.



 



 

 

ARTICLE 4 - CONTRACTOR’S GENERAL OBLIGATIONS

4.1

Contractor shall engineer, procure and construct flue gas desulphurization
systems and shall perform the Work in accordance with the terms and conditions
of this Agreement.

4.2

No documentation, including Contractor’s proposal and bid clarification
correspondence, shall constitute a part of this Agreement unless included in
Exhibit E - Supplemental Documentation.

4.3

Contractor represents that it knows:

 

 

(a)

the nature, requirements and scope of the Work,

 

(b)

the location and peculiarities of the Work Site,

 

(c)

the type and magnitude of detailed engineering, procurement, construction and
construction management services and labor required,

(d)

the character of equipment, materials and facili­ties required, and

 

(e)

the general and local conditions and other matters which could affect the Work.

 

Contractor’s failure to become knowledgeable about or to discover matters, which
affect the Work, shall not relieve Contractor from its obligations under this
Agreement.

 

Contractor accepts the Work Site as found subject to modifications set forth in
the Job Specification. If subsurface conditions differ materially from those
indicated in the Job Specification, Contractor shall not disturb said conditions
but shall promptly notify Allegheny and proceed with the Work affected only upon
Allegheny’s written authorization. If Allegheny determines that such conditions
materially differ from those indicated in the Job Specification, and that such
difference causes an increase or decrease in the cost or time of performance,
Allegheny shall issue a Change Order with respect thereto if appropriate under
the criteria of Sub-Article 9.2. If Contractor proceeds with the Work affected
without Allegheny’s authorization, any additional costs incurred shall not be
allowed as Costs and no Change Order shall be allowed therefor.

4.4

After entering into this Agreement, Contractor shall commence the Work promptly
upon being notified by Allegheny, and shall perform the Work in a professional
manner to the satisfaction of Allegheny: (i) with diligence until its
obligations pursuant to this Agreement have been completed; and (ii) meeting or
exceeding the standards prevailing in the industry pertaining to such Work
including standards of the appropriate construction code and revisions thereto
applicable to the jurisdiction, where the Work is to be performed, in effect as
of the effective date of this Agreement, as well as such other requirements as
set forth in this Agreement. Allegheny shall have the right to reject any
deficient Work performed by Contractor in accordance with the provisions of
Article 15.     

4.5

Contractor shall provide sufficient supervisory and other personnel to perform
the Work and Contractor shall continuously furnish such personnel and control
the progress of the Work until Contractor’s performance under this Agreement has
been completed. Contractor’s project manager and other key personnel as approved
by Allegheny and identified in Exhibit I shall not be reassigned or removed from
the Work by Contractor without the approval of Allegheny, except to the extent
there are circumstances beyond Contractor’s control, such as but not limited to,
death, incapacity due to disease or injury, or the employee leaving the
Contractor’s employment. Contractor may use third party agency personnel for any
position with Allegheny’s prior approval, and Contractor shall maintain a list
of such approved personnel. Contractor further agrees that Allegheny shall have
the right to direct Contractor to remove any member of Contractor’s project team
from those performing Work under this Agreement.

 



 

 



 

4.6

Contractor shall perform the Work under the National Maintenance Agreement,
providing for a wage modifier at ninety percent (90%) and one hundred percent
(100%) of the fringe benefits found in the local collective bargaining
agreement. Contractor shall take all necessary steps to minimize and/or
eliminate labor disputes with respect to this Agreement.

 

4.7

Contractor shall develop with governmental authorities customs procedures for:
(i) importing to the Work Site equipment, materials, supplies and construction
tools required for the Work; and (ii) exporting Contractor-owned or rented
construction tools and construction equipment. Contractor shall be responsible
for obtaining and maintaining all licenses, visas, clearances, certifications
and governmental or administrative authorizations, necessary for the performance
of its obligations hereunder, including entry visas, residence and work permits
and any applicable licenses for its employees, agents and representatives.
Allegheny shall have no liability whatsoever in respect thereof.

 

4.8

Except for the permits and licenses that Allegheny is required to obtain
pursuant to the Job Specification, Contractor shall procure all necessary
permits and licenses required to be in Contractor’s name, including licenses or
registrations issued by any professional boards pursuant to Law, and shall
obtain approval of plans and specifications, and observe and abide by all
applicable Law relating to the Work. Without releasing Contractor from its
obligation hereunder, if any drawings or specifications are known by Contractor
to be at variance with any applicable Law, Contractor shall give notice to
Allegheny thereof before performing such Work. Applications for such permits,
licenses or approvals shall be submitted to Allegheny for approval prior to
being filed with any relevant authority involved. Contractor shall give a copy
of each permit to Allegheny promptly after receipt thereof by Contractor.

 



 



 

 

 

4.9

Contractor shall have custody and control of: equipment, materials and supplies
for performing the Work furnished by it or delivered to it by Allegheny; parts
of the Work Site under construction or completed; temporary structures; and
construction facilities, except for: (i) partially completed parts of the Work
for which Allegheny has taken temporary possession by Change Order, (ii) parts
(units, systems or areas of equipment) of the Work for which Allegheny has
accepted custody and control pursuant to Completion Notices, and (iii) parts of
the Work included in any part of the Work which has been terminated pursuant to
Article 17. Contractor shall protect and care for items and parts of the
Facility in its custody and control.

4.10

Contractor’s proposed schedule for work hours shall be submitted to Allegheny
for its approval prior to Contractor beginning any Work at the Work Site. Once
approved, such work schedule shall not be revised without further approval by
Allegheny. Contractor shall not permit its employees or Subcontractors’
employees to work overtime or more than the approved work schedule, unless
approved in advance by Allegheny.

4.11

Contractor shall schedule, report, forecast and control progress of the Work,
and use best efforts to achieve completion of the Work on or before the
Scheduled Completion Date, as set forth in the Job Specification.

4.12 Contractor shall furnish to Allegheny for its review and comment copies
required by the Job Specification of detail and working drawings,
specifications, engineering calculations, purchase orders, subcontracts and
other documents prepared by Contractor, Subcontractors or Vendors in the course
of performing the Work, and shall give Allegheny access at reasonable times to
Contractor’s design and engineering methods, calculations, and data used in
performing the Work. Notwithstanding the foregoing, this provision shall not
require Contractor to disclose its identified proprietary methods, software,
calculations and data, provided, however, Contractor shall cooperate with
Allegheny in its understanding of the methodology or derivation of any
calculation or design developed by Contractor for the Work short of Contractor
disclosing its proprietary methods. Unless otherwise advised by Allegheny,
Contractor shall continue to proceed with its Work subsequent to providing
information under this Sub-Article.

 

4.13 Contractor shall maintain all Project records and financial records in
accordance with the requirements of Allegheny and the Federal Energy Regulatory
Commission and of the state and regulatory agencies in the state where the work
is being performed, and upon request, shall provide Allegheny with sufficient
information relating to prices of materials and services to similarly enable its
compliance.

4.14

Contractor agrees, unless exempt, to comply with the Federal Acquisition
Regulations System (FAR) including, but not limited to, solicitation provisions
and contract clauses in the following implementation provisions which are hereby
incorporated by reference: Equal Employment Opportunity (48 C.F.R. §22.8),
Special Disabled and Vietnam Era Veterans (48 C.F.R. §22.13, 41 C.F.R.
60-250.4(m)), Employment of the Handicapped (48 C.F.R. §22.14, 41 C.F.R.
60-741.4(f)), Small Business and Small Disadvantaged Business Concerns (48
C.F.R. §19.000-19.902). Pollution Control and Clean Air and Water (48 C.F.R.
§23.1).



 



 

 

further shall make certifications and periodic reports required by the FAR, the
laws and Executive Orders implemented by those regulations, and as otherwise
requested by Allegheny.

4.15

Contractor’s project manager named in the Job Specification shall have the
authority to act for Contractor with respect to all matters pertaining to the
Work and Contractor’s performance. Communications concerning these matters
received by Contractor’s project manager from Allegheny shall be deemed to have
been received by Contractor.

4.16

Contractor shall respond promptly to Allegheny’s request for assurances
concerning the financial condition of Contractor and any Subcontractor or Vendor
and their respective ability to perform all of their respective obligations
under this Agreement. Upon the request of Allegheny, Contractor shall submit
financial statements for its most recent fiscal quarter, as well as the most
recent three years or the period of existence, if shorter, and will submit such
other documents as are permitted by Law and, in Allegheny’s discretion,
necessary to substantiate Contractor’s financial ability to complete the Work in
accordance with the terms hereof. In the event that Contractor fails to provide
such financial information, then a deficiency will be deemed to have occurred
under Sub-Article 15.1. Contractor shall include in all subcontracts and
purchase orders a similar provision requiring all Subcontractors and Vendors to
provide such financial information upon request of either Allegheny or
Contractor.

4.17

Without diminishing the importance of other portions of the Job Specification,
Contractor shall ensure satisfactory pursuance of the requirements in the
following portions of that document:

 

a)

furnishing and maintaining, in an up-to-date condition, the project control
documents and giving notice to Allegheny, if any condition exists that
Contractor forecasts may prevent Contractor from obtaining results that are in
full compliance with this Agreement;

 

b)

operating a quality assurance system that complies with Allegheny’s requirements
in the Job Specification and allows Allegheny full access to audit the system,
and further undertakes to make such modifications to the system as may be
required for the applicable quality assurance standards to be met; and

 

c)

during the course of manufacture and fabrication of equipment and materials, the
making of inspections and tests required by the Job Specification, including
Allegheny’s right to attend such inspections and tests and Contractor’s giving
Allegheny proper notice therefore.

 

4.18

Contractor shall provide as specified in the Job Specification, office space,
furnishings, clerical and secretarial assistance, communication services and
other facilities and services required for Allegheny’s use at Contractor’s home
and branch offices and at the Work Site.



 



 

 

ARTICLE 5 - COST AND SCHEDULE PERFORMANCE

 

5.1

Contractor shall estimate, budget, report, forecast and control Costs, and shall
schedule, report, forecast and control progress of the Work.

 

5.2

Contractor shall keep the forecasted Agreement Price for all phases of the Work
within the Agreement Price Budget, complete elements of the Work by the time
specified in the agreed upon detailed work schedule, and use best efforts to
achieve completion of the Work and other deliverables to be provided as part of
the Work on or before the Scheduled Completion Date.

 

5.3

Contractor shall achieve completion of each part of the Work and other
deliverables in the time sequence speci­fied in the Job Specification or as
mutually agreed to by the parties. If the time sequence is revised by Allegheny,
a Change Order shall be issued if appropriate pursuant to the criteria of
Sub-Article 9.2. If such revision is required because of Contractor’s deficient
performance, no adjustment to any fixed component of Fee shall be allowed and no
adjustment to the Scheduled Completion Date shall be allowed unless the delay
was excusable under force majeure pursuant to Article 37.

 

5.4

After issuance of the final Completion Notice, and at Allegheny’s request,
Contractor shall prepare an estimated breakdown of the Agreement Price into
accounting classifica­tions specified by Allegheny.

 

ARTICLE 6 - WARRANTIES

6.1

Representations and Warranties

 

Contractor represents and warrants that it:

 

(a)

has the Competence to perform the Work;

 

(b)

has or shall obtain and maintain the necessary personnel and supervision
possessing appropriate skills to perform the Work to meet or exceed its
obligations under this Agreement;

 

(c)

shall obtain, maintain and use all tools and equipment in accordance with
manufacturer’s specifications and recommendations and good engineering and
operational practices;

 

(d)

has or shall obtain, at its expense, before performing any work connected with
the Work, all the necessary registrations, certificates, permits, licenses and
authorizations to conduct business and perform the Work;

 

(e)

shall perform all Work in accordance with Law;

 

(f)

shall perform all Work promptly, with due diligence and Competence;

 

(g)

shall conduct itself with ethical and professional standards; and

 

(h)

fully comprehends the requirements and contingencies for performing the Work and
that it has examined the Work Site for any additional or special requirements
and contingencies.

 

 

 



 



 

 

 

6.2

Contractor’s Duty for Compliance while Performing Work under this Agreement

Contractor shall not perform any aspect of the Work that it knows or should know
cannot be performed in conformity with the provisions of this Agreement. If
Contractor determines that it cannot perform the Work in conformity with this
Agreement, Contractor shall immediately advise Allegheny and consult with
Allegheny to develop a mutually satisfactory resolution. Contractor shall advise
Allegheny if it knows or becomes aware of any drawings and specifications
applicable to the Work that are at variance with Law or with good engineering
and operational practices before beginning any work connected with the Work.
Contractor shall immediately notify Allegheny in writing of any such variance
and ensure that the necessary changes are made before proceeding with the part
of the Work affected.

6.3

Additional Warranty

Contractor warrants that all work performed and any equipment and materials
provided in connection with the Work shall be free from defect or deficiency for
eighteen (18) months from the date of the Completion Notice. If Allegheny
discovers any defect or deficiency during the warranty period, and Allegheny has
notified Contractor of the defect or deficiency either during the warranty
period or within the earlier of three (3) months after this warranty period or
the next scheduled outage on the unit, Contractor shall be responsible to:
i),re-perform the engineering services to correct the deficiency and/or ii) upon
Allegheny’s concurrence, promptly repair or replace the defect or deficiency
(including the provision of all labor, materials and other incidental work to
effect this correction of the defect or deficiency). Any work performed under
this Sub-Article to correct any defect or deficiency shall be warranted on the
same basis as provided in this Sub-Article for the longer of: (i) the balance of
the eighteen (18) month warranty period; or (ii) twelve (12) months from the
date of completion of the repair or replacement but such warranty shall not
extend beyond thirty (30) months. Notwithstanding the foregoing expiration of
the warranty period, if a chronic failure of components (two or more failures of
the same component) occurs during the warranty period, Contractor shall be
responsible to determine the root cause of the chronic failure and shall make
the necessary repair or replacement of the Work to correct the root cause.
Contractor’s sole liability and Allegheny’s sole and exclusive remedy for any
warranted Work shall be the re-performance, repair or replacement of the Work.
Such warranted Work shall not constitute deficient Work under Article 15. The
only warranties made by Contractor are those expressly enumerated in this
provision. Any other statements of fact or descriptions expressed in the
Agreement shall not be deemed to constitute a warranty of the Work or any part
thereof. THE WARRANTIES SET FORTH IN THIS PROVISION ARE EXCLUSIVE AND IN LIEU OF
ALL OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED (INCLUDING ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE AND ALL
WARRANTIES ARISING FROM COURSE OF DEALING AND USAGE OF TRADE). Contractor’s
maximum liability for warranty is the total Fee paid to Contractor, which
liability shall be excess of any proceeds paid by the professional liability
insurance, provided by Contractor under Exhibit G, for warranty claims made
under this Sub-Article 6.3



 



 

 

6.4

Warranties of Others

Contractor shall require that all warranties provided by Subcontractors and/or
Vendors are assignable to Allegheny. If any warranty is not assignable,
Contractor shall make that warranty available for Allegheny’s benefit.
Contractor shall deliver a copy of each written warranty provided by
Subcontractors and/or Vendors to Allegheny. The warranties under this
Sub-Article shall be in addition to any others provided under this Agreement or
otherwise under Law.



 



 

 

ARTICLE 7 - PROCUREMENT AND SUBCONTRACTING

7.1

Contractor shall obtain Allegheny’s agreement with (i) procurement procedure,
(ii) subcontract procedure (iii) purchase order and subcontract documents and
(iv) Subcontractor and Vendor selection.

 

7.2

No home, branch office or construction management services shall be performed by
Subcontractor(s), Vendor(s) and/or consultants without Allegheny’s prior
approval.

 

7.3

Contractor shall include terms, conditions, provisions, obligations, warranties,
and guaranties no less stringent than those imposed on Contractor under this
Agreement in all purchase orders and subcontracts, except for non-material
purchase orders with Vendors as agreed to by Allegheny.

 

7.4

In purchase orders and subcontracts involving the supply of equipment, supplies,
structures and/or materials, whether permanent or temporary, Contractor shall:

 

7.4.1

specify that the equipment, supplies, structures and/or materials are being
procured on behalf of Allegheny, and that Allegheny is the legal and equitable
owner thereof at the time of payment, and

 

7.4.2

require that Allegheny be a recipient of manufacturer’s notices related to the
equipment, supplies, structures and/or materials to be supplied including, but
not limited to, any and all health and safety advisories and notices.

 

In these purchase orders and subcontracts, Contractor shall similarly obligate
Subcontractors and Vendors to comply with Sub-Articles 7.4.1 through 7.4.2 above
with respect to all lower tier purchase orders and subcontracts. For any
Subcontractors and/or Vendors who refuse to accept this provision, Contractor
shall promptly notify Allegheny for guidance prior to placing the purchase order
or subcontract.

 

7.5

At regular intervals and as requested by Allegheny, Contractor shall review with
Allegheny each Subcontractor’s progress and performance. Subcontract
administration matters of a non-routine nature including, but not limited to,
claims or potential claims shall be reviewed with Allegheny prior to any action
or response by Contractor.

 

7.6

Contractor shall be responsible to Allegheny for work performed by
Subcontractors to the same extent it is for work performed by Contractor’s
employees.

 

7.7

Reviews or approvals of purchase orders, subcontracts, Subcontractors or Vendors
by Allegheny shall not create any Contractual relation between Allegheny and any
Subcontractor or Vendor.



 



 

 

 

7.8

Pursuant to Public Law 95-507, the Small Business Investment Act, 15 U.S.C.
637(d), Contractor agrees to perform to a mutually agreed plan so that small
business concerns and those concerns owned and controlled by socially and
economically disadvantaged individuals, as defined in the Act, have the
opportunity to compete for purchase orders and subcontracts to the fullest
extent consistent with the efficient performance under this Agreement, and make
certifications and periodic reports required by the plan.

7.9

Contractor shall provide the necessary services to support the procurement of
the Allegheny Acquired Materials, including specifications, quantities,
expediting, inspection and the handling of such items subsequent to delivery to
the Work Site.



 



 

 

ARTICLE 8 - ALLEGHENY

 

8.1

Specific Obligations

 

8.1.1

Allegheny shall provide Contractor with the Job Specification, revisions
thereto, and upon request, copies of specifications, drawings, instructions and
other documents referred to in the Job Specification and not readily avail­able
to Contractor.

(a)

Job Specification will be identified by its Table of Contents date.

(b)

At any time Allegheny may issue revision(s) to the Job Specification and shall
issue Change Order(s) thereto.

 

8.1.2

Allegheny shall obtain from governmental authorities the licenses and permits
that it must possess to locate, construct, maintain and operate the Facility.

 

8.1.3

Allegheny shall fulfill its obligations under Sub-Articles 8.1.1 through 8.1.2
above, and shall provide those items specified in the Job Specification as being
provided by Allegheny in time to avoid delaying Contractor in the perform­ance
of the Work.

 

8.1.4

Allegheny shall coordinate activities conducted by Allegheny or by other
Contractors employed by Allegheny on or contiguous to the Work Site with the
activities of Contractor.

 

8.1.5

Allegheny shall use its best efforts to provide certificates, upon reasonable
and timely request, as it is empowered to issue in support of Contractor.

 

8.1.6

Allegheny shall maintain the insurance coverages set forth in the OCIP under
Exhibit G and, if any such coverages are terminated, provide at least ten (10)
days notice under a Change Order for Contractor to obtain replacement insurance
pursuant to Exhibit G.

 

8.1.7

Allegheny shall designate certain items of the equipment and materials specified
by Contractor as being Allegheny Acquired Materials. For each such item,
purchase orders shall be placed using Allegheny documentation and authorization.

 

8.1.8

Allegheny shall make payments to Vendors for items of Allegheny Acquired
Materials under the terms of the Allegheny purchase orders.

 

8.1.9

Allegheny personnel shall receive and sign at the Work Site for acceptable items
of Allegheny Acquired Materials.

 

8.1.10

Allegheny shall deliver to Contractor items of Allegheny Acquired Materials,
accepted pursuant to Sub-Article 8.1.9 above, for purposes of



 



 

 

custody and control, and subsequent installation and construction at the Work
Site.

 

8.2

Allegheny’s Project Manager

 

Allegheny’s project manager named in the Job Specification shall have the
authority to act for Allegheny with respect to all matters pertaining to the
Work, Contractor’s performance and the Job Specification. Communications
concerning these matters received by Allegheny’s project manager from Contractor
shall be deemed to have been received by Allegheny.

 

8.3

Access to and Use of Premises

 

8.3.1

Allegheny may use any portion of its property for its own purpose and may employ
workers or other contractors of its own choosing for constructing other
facilities or maintaining or changing any of the existing facilities. Work
performed in accordance with the Job Specification at the Work Site by Allegheny
and its contractors shall be coordinated with Contractor.

 

8.3.2

Allegheny may refuse any person admission to the Facility or exclude any person
from performing Work under this Agreement, and Contractor shall cooperate with
Allegheny with respect thereto.

 

8.3.3

Allegheny may take temporary possession of and use partially completed parts of
the Work by notifying Contractor thereof and shall coordinate with Contractor to
minimize any impacts on the Work.

 

(a)

Such possession by Allegheny shall not be deemed an acknowledgement of
completion of said parts of the Work and shall not limit Contractor’s
responsibility for custody and control of said parts of the Work pursuant to
Sub-Article 4.10, after possession is returned to Contractor.

 

(b)

A Change Order shall be issued with respect to such temporary possession. If
taking possession or use is required because Contractor’s performance has fallen
behind the agreed upon detailed work schedule, Allegheny shall provide notice
thereof, but no Change Order shall be allowed unless the delay was excusable
under force majeure pursuant to Article 37.

 

(c)

Allegheny shall elect at the time of such taking of possession either to accept
such part of the Work or to delay acceptance thereof until the time set forth in
Sub-Article 18.2.

 

8.3.4

Contractor is responsible for ensuring that its employees, Subcontractors,
Vendors and all others permitted by Contractor to enter the Facility and other
sites made available by Allegheny for construction-related activities shall
comply with Allegheny’s regulations and requirements. Contractor also shall
require said persons to go to and from the Work Site and within



 



 

 

such sites via a route prescribed by Allegheny and not to deviate therefrom.

 

8.4

Approvals, Authorizations, Agreements and Reviews

 

All Allegheny approvals, authorizations and agreements shall be in writing.
Allegheny’s approvals, authorizations, agreements and reviews shall not relieve
Contractor of its obligations under this Agreement.

 

8.5

Bonuses

 

Allegheny shall pay bonuses to Contractor relating to the Scheduled Completion
Date, the Agreement Price Budget and safety objectives in accordance with
Exhibit M.

 

ARTICLE 9 - CHANGE ORDER

9.1

Changes

Allegheny shall have the right, without additional consent from Contractor, to
revise the Job Specification within the general scope of Work set forth therein,
including but not limited to: (i) requiring additional work of Contractor and
directing omission of part of the Work previously authorized; and (ii) making
final decisions on the interpretation of any specifications, drawings, and
documents included in the Job Specification or otherwise furnished by Allegheny
to Contractor and on matters where such documents permit alternatives or are not
specific. Upon notification of such revision, Contractor shall promptly revise
the Work accordingly.

9.2

Change Orders

(a)

Unless this Agreement provides otherwise, Allegheny shall issue a Change Order
when it revises the Job Specification or elements of the Work already completed
or being performed in accordance with the Job Specification, requires additional
Work of Contractor or directs omission of part of the Work previously
authorized, provided that any of the following Change Order criteria is
satisfied: (i) Contractor’s costs for performing the Work are affected thereby;
or (ii) the time required for performing the Work is affected thereby; or (iii)
the scope of the Work or execution approach is affected thereby. If any of the
foregoing criteria is satisfied, Allegheny shall authorize Contractor to prepare
and Contractor shall prepare an estimate of the effects on costs and/or
completion of the Work. After Contractor and Allegheny agree on the effects,
Contractor shall proceed with the additional Work and Allegheny shall issue a
Change Order adjusting one or more aforesaid items. In the event of a
significant addition in the scope of Job Specification, Contractor shall have
the right to propose an adjustment to the Agreement Price Budget, a modification
to the Fee (fixed at 6.7% for Change Orders totaling up to 15% of the amount of
the Agreement Price Budget) and revisions to the Schedule Completion Date to
reflect the changes made by Allegheny. In the event of a significant deletion
from the scope of the Job Specification, Allegheny shall have the right to
propose an adjustment to the Agreement Price Budget, the Fee (at the rate of
6.7%) and the Schedule Completion Date. If there are any



 



 

 

Change Orders resulting from significant additions in the scope of the Job
Specification in excess of 15% of the amount of the Agreement Price Budget, such
Change Orders shall have the Fee fixed at a rate of 10%.

(b)

A Change Order shall not be issued, when: (i) Contractor is required to
remediate deficient Work under Sub-Article 15.1; or (ii) to correct errors,
omissions or work not in accordance with the requirements of Sub-Articles 4.3
and 4.5; or (iii) Contractor has not complied with a requirement of this
Agreement.



 



 

 

ARTICLE 10 - INDEPENDENT CONTRACTOR

In performing the Work and other obligations under this Agreement, Contractor
shall be an independent Contractor and not the agent or employee of Allegheny.
The relationship of employer and employee shall not exist between Allegheny and
Contractor or any of Contractor’s employees or Subcontractor’s employees.
Contractor acknowledges and agrees that, with respect to any Work performed
under this Agreement, neither Contractor nor any of its employees, nor any of
Subcontractor’s employees is eligible to participate in and will not receive any
benefits from any employee benefit plan sponsored by Allegheny. The Work shall
be performed under the supervision and control of Contractor, and Allegheny
shall have no authority to supervise Contractor’s employees, representatives or
Subcontractors. Contractor shall have no authority to make statements,
representations or commitments of any kind or take any other action binding on
Allegheny, except as specifically provided in this Agreement. It is expressly
agreed that it is not the purpose or intention of this Agreement to create, nor
shall the same be construed as creating, any partnership or joint operation
between Allegheny and Contractor.

ARTICLE 11 - PAYMENT AND INVOICING

11.1 Payment

Allegheny shall enter into a Trust Account Agreement, a form of which is
attached hereto as Exhibit J, whereby Allegheny provides funds to an account and
directs the Trustee to make payments to Contractor, Subcontractors and/or
Vendors for Costs and Fee for Work accomplished pursuant to Exhibits A through
C. The procedure of making such payments is delineated as follows:

 

11.1.1

On or before the fifteenth day of each month, Contractor shall render to
Allegheny an invoice for the actual, payable portion of the Agreement Price
incurred for: the Work performed by Contractor during the first seven days of
Contractor’s accounting period month, as set forth in Exhibit E, and an estimate
of the payable portion of the Agreement Price forecasted to be earned for Work
performed by Contractor during the balance of Contractor’s accounting period for
that month; and the Work by Subcontractors and Vendors not previously invoiced
by Contractor to Allegheny. The invoice shall specify, document and be adjusted
for the difference between the estimate paid to Contractor during the prior
month and the actual Costs incurred by Contractor in the prior month. Invoices
shall include supporting documentation required by the Job Specification
detailing:

 

(a) the payable portion of actual and forecasted Costs.

 

(b) the payable portion of Fee earned based upon the percentage of Work
completion actually earned and approved by Allegheny as of the end of the
Contractor accounting period.

 

(c) a reconciliation of amounts forecasted in the prior month versus amounts
actually incurred for that month, together with an update of forecasted amounts
for the current month and the following six (6) months.



 



 

11.1.2 Payable amounts of Costs and Fee earned and eligible for invoicing in
accordance with Sub-Article 11.1.1 above, shall be:

 

(a) one hundred percent (100%) of Costs,

 

(b) one hundred percent (100%) of Reimbursable Costs for those Subcontractors
already subject to a retention of five percent or more under agreement with
Contractor, and

 

(c) one hundred percent (100%) of Fee earned.

 

11.1.3

Costs and Fee shall be certified by Contractor as being allowable under this
Agreement before payment by Allegheny shall be made hereunder.

11.1.4

Invoicing for Costs shall be kept current and Allegheny shall have the right to
not pay for undisputed Costs incurred in excess of ninety (90) days from the
date such Costs should have been invoiced by Contractor to Allegheny.

11.1.5

Each invoice shall be specified net of taxes, with applicable taxes (e.g., sales
tax) identified separately.

11.1.6

Allegheny shall review each such invoice provided by Contractor and within 15
calendar days after receipt of a correct and valid invoice with full supporting
documentation Allegheny: will advise Contractor of any amount rejected, together
with the reason for the rejection; and on the last Wednesday of Contractor’s
accounting period, as set forth in Exhibit E, of the month of the invoice, shall
deposit into the Trust Account the undisputed amount of the invoice to then be
paid under the Trust Agreement to Contractor, Subcontractors and Vendors.

11.1.7

Retainage, at the rate of two and one half percent (2.5%) of the amount of each
invoice submitted by Contractor, shall be capped at five million dollars ($5
million). Contractor, at its own expense, shall provide an ascending,
irrevocable, on demand, stand-by letter of credit in form and substance as
Exhibit F attached hereto, issued by a financial institution approved by
Allegheny (“Letter of Credit”), in lieu of Allegheny retaining funds from
invoices presented by Contractor. The Letter of Credit shall be used to cover
contract and warranty claims not honored by Contractor and, after providing
Contractor with seven days notice to cure such claims and if Contractor has not
diligently pursued such cure, may be partially or wholly drawn upon demand by
Allegheny with notification to the financial institution in accordance with the
terms of the Letter of Credit. Upon expiration of the base warranty period
(eighteen (18) months from the date of the Completion Notice) as noted in
Sub-Article 6.3 herein, to the extent it has not been drawn upon, Allegheny
shall, promptly after receipt of written request from Contractor, return the
Letter of Credit to Contractor.



 



 

 

ARTICLE 12 - CLAIMS AND LIENS

12.1

Contractor agrees to waive all rights to mechanics’, materialmen’s or similar
liens with respect to every aspect of this Agreement. Contractor shall include
enforceable language waiving all rights to any mechanics’ lien, materialmen’s
lien or similar lien in all Subcontract and Vendor agreements related to Work
under this Agreement, and will require that all Subcontractors, Vendors, or
other persons supplying labor, material, services or any other potentially
lienable product for the Work will include such language in all Agreements with
any lower tier Subcontractor or Vendor of such products.

12.2

Contractor agrees that it will indemnify, defend and hold Allegheny harmless
from any fines, penalties, assessments, attorneys fees, expenses or costs of any
kind incurred by Allegheny or assessed against Allegheny in connection with any
violation or alleged violation by Contractor or any Subcontractor or Vendor of
any Occupational Safety and Health statutes, regulations or requirements.

12.3

In the event any Subcontractor, Vendor or third party asserts any claim that
would, if successful, cause an increase in the Agreement Price, become a cost,
or cause an extension of the Scheduled Completion Date, Contractor shall
immediately notify Allegheny of the receipt of such claim, and shall immediately
provide to Allegheny all claim documentation received from such claimant.
Allegheny shall have the right to monitor the progress and handling of such
claim in every respect, and may, at Allegheny’s sole option, undertake the
handling and defense of any such claim with counsel of its own choosing and at
its sole cost. Contractor agrees to fully cooperate with Allegheny in the
negotiation, handling and/or defense of any such claim, including but not
limited to the provision of documentary and witness support, and shall not
settle or make payment on any such claim without the written consent of
Allegheny.

 

12.4

Contractor agrees that it will continue performance under this Agreement during
the pendency of any dispute or claim, and Allegheny agrees to continue paying
undisputed amounts due during the pendency of any dispute or claim.



 



 

 

ARTICLE 13 - TAXES AND DUTIES

 

13.1

Contractor shall pay when due:

 

13.1.1

Taxes and fees imposed by reason of the performance of the Work by Contractor
including, but not limited to, sales, excise, storage, consumption and use
taxes; licenses, permit and registration fees; and income, profit, franchise,
and personal property taxes, but excluding fees for licenses and permits
obtained by Allegheny pursuant to Sub-Article 8.1.2.

 

13.1.2

Employment taxes and contributions imposed by applicable Law, or trade union
Agreements or regulations, with respect to or measured by compensation (wages,
salaries or other) paid to employees of Contractor including, but not limited to
taxes and contributions for unemployment compensation insurance, old age
benefits, welfare funds, pensions and annuities, and disability insurance, and

 

13.1.3

Import/export license fees and import/export taxes and duties on services,
equipment and materials, and construction tools, equipment and supplies imported
or exported by Contractor.

 

13.2

Except to the extent due to Allegheny’s non-payment of undisputed invoices,
Contractor shall defend, indemnify and hold Allegheny harmless from liability
resulting from Contractor’s or Subcontractors’ or Vendors’ failure to (i) make
timely payment of or to pay any of the items in Sub-Article 13.1 above, or (ii)
comply with the reporting, filing or other procedural requirements with respect
to their payment. Interest, penalties or other liabilities arising from such
failures shall not be allowed as Costs and shall be for Contractor’s account.

 

13.3

Contractor shall develop procedures and minimize the sales and use tax or value
added tax burden on purchases of equipment, materials, and services under this
Agreement. Prior to Contractor’s initiation of procurement activities hereunder,
it shall obtain Allegheny’s approval of the aforesaid procedures.

 

13.4

If Contractor fails to obtain immunity or exemption from taxes or duties from
which Contractor or Subcontractors are exempt under applicable Law, or fails to
obtain a refund or credit, including interest, applicable for any such taxes or
duties paid, such taxes and duties shall not be allowed as Costs and shall be
for Contractor’s account.

 

13.5

Contractor shall promptly notify Allegheny of matters pertaining to nonpayment
or payment under protest of, claim for immunity or exemption from, or claim for
refund of or credit against any taxes or duties that are applicable to the Work.

 

13.6

Without liability to Contractor, Allegheny shall withhold income and other taxes
from payments due to Contractor under this Agreement to the extent that such
withholding is required by Law. Payment by Allegheny to the appropriate
governmental office of the amount of money so withheld will be deemed to have



 



 

 

been made on behalf of Contractor hereunder for the amount of such payment as if
the payment had been made to Contractor and will relieve Allegheny of any
further obligation to Contractor with respect to the amount so withheld. The
receipt for any such withholding tax will be given to the Contractor.



 



 

 

 

13.7

Sales and Use Tax Responsibilities

 

13.7.1

Except as expressly provided in Sub-Article 13.7.2 below, all permanent
equipment and materials purchased by Contractor for incorporation as a permanent
part of the Work shall be purchased by Contractor. Contractor shall pay sales
and/or accrue and pay use tax as appropriate. Allegheny shall have the option to
purchase Allegheny Acquired Materials directly in order to utilize its public
utility sales tax exemption.

 

13.7.2

Contractor shall pay applicable sales or use tax on: (i) equipment, materials
and supplies (including but not limited to consumable supplies and small tools)
that will not become a permanent part of the Work; (ii) third party rentals
including construction equipment; and (iii) permanent equipment and materials
purchased by Contractor.

 

13.7.3

Contractor shall, in its accounting of the Agreement Price Budget, distinguish
between (i) permanent equipment and materials purchased for incorporation as a
permanent part of the Work and (ii) those equipment, materials and supplies
which Contractor shall have paid sales and use tax in accordance with
Sub-Article 13.7.2 above.

13.7.4

The Contractor agrees to assign and transfer to Allegheny all its rights to
sales and use tax which may be refunded as a result of a claim for refund for
materials purchased in connection with this Agreement. The Contractor further
agrees that it will not file a claim for refund for any sales or use tax which
is the subject of this assignment.

ARTICLE 14 – INSPECTION OF WORK

14.1

Allegheny or its representative shall at all times have access to the Work
whether it is in preparation or in progress and Contractor shall provide proper
facilities for such access and for inspection. If the Job Specification,
Allegheny’s instructions, any Law or any public authority require any Work to be
specifically inspected, tested or approved, Contractor shall give Allegheny
timely notice of: (i) readiness for inspection; and (ii) the date fixed for any
inspection to be performed by a public authority.

14.2

Inspections by Allegheny shall be promptly made. If any part of the Work
requiring Allegheny’s inspection or witnessing is closed or covered before such
inspection or witnessing has been performed, Allegheny may require said Work to
be opened or uncovered for inspection or witnessing and reclosed or recovered.
Costs associated therewith shall be for Contractor’s account.



 



 

 

ARTICLE 15 – DEFICIENT WORK

15.1

Any or all of the following, at Allegheny’s option, shall be deemed deficient
Work hereunder: (i) any Work performed or equipment and/or materials furnished
by Contractor or Subcontractors that does not conform with requirements as set
forth in this Agreement, or (ii) Contractor has at any time failed to remedy any
imperfections in the Work, or (iii) Contractor has failed to supply a sufficient
number of properly skilled workmen or satisfactory equipment and/or materials,
or (iv) Contractor, or any Subcontractor or Vendor, fails upon request to
demonstrate financial ability to complete the Work in accordance with the terms
of this Agreement, or (v) Contractor has failed to execute the Work with
promptness and diligence satisfactory to Allegheny, or (vi) Contractor has
failed to comply with any of the provisions of this Agreement. Upon receipt of
notice from Allegheny that any such deficiency exists, Contractor shall promptly
undertake and proceed with due diligence to remedy such deficiency to meet the
requirements of the Job Specification or to the satisfaction of Allegheny.

15.2

For Contractor’s remediation pursuant to the foregoing Sub-Article, Allegheny
shall pay Contractor in accordance with Exhibit A, costs incurred by Contractor
in correcting deficiencies in the Work, except for: (i) amounts recoverable from
Subcontractors, Vendors or others; and (ii) costs incurred as a result of
Contractor’s failure to substantially meet or exceed the standards prevailing in
the industry pertaining to such Work.

15.3

If Contractor does not within ten (10) days after receipt of such notice
undertake and proceed with due diligence to remedy such deficiencies, Allegheny
may declare Contractor in material breach of this Agreement, and by written
notice setting forth the effective date of removal, may remove Contractor from
all or any part of the Work and use or dispose of all materials, supplies, tools
and equipment in connection therewith. Allegheny may then complete all or any
part of the Work from which Contractor has been removed.

15.4

In the event that Allegheny does remove Contractor and take possession as
aforesaid, then notwithstanding Article 11, Contractor shall only be entitled to
payment for the part of the Work performed by it and acceptable to Allegheny
under the terms and conditions of this Agreement up to the effective date of
such removal, reduced by: (i) costs recoverable under Subcontractors’ or
Vendors’ guarantees; (ii) costs recoverable under insurance policies; and (iii)
Allegheny’s retainage out of moneys owing to Contractor of an amount sufficient
to indemnify Allegheny against extra costs incurred by Allegheny to remedy
deficiencies. The rights and remedies of Allegheny provided by this Article are
in addition to any other rights and remedies provided by Law or this Agreement.

ARTICLE 16 - SUSPENSION

16.1

Suspension of Work

Allegheny may suspend at any time and for any reason any part of the Work by
giving notice to Contractor specifying the part of the Work to be suspended and
the effective date of suspension. Suspension under this Article cannot last more
than three months. Contractor shall cease work on said part of the Work on the
effective date of suspension, but shall continue to perform any part of the Work
not suspended.



 



 

 

 

16.2

Compensation

For the part of the Work suspended, compensation to Contractor during the period
of suspension shall be in accordance with Exhibits A and B, limited however to:

(a)

Contractor’s employees whose retention on the Work during the suspension has
been authorized in advance by Allegheny; and

(b)

Other items directly related to the suspended part of the Work if authorized in
advance by Allegheny,

and subject to the other provisions of this Agreement that may reduce or suspend
payment.

16.3

Resumption

Allegheny may, at any time, authorize resumption of the suspended part of the
Work by notifying Contractor of the part of the Work to be resumed and the
effective date of suspension withdrawal. Work shall be resumed as promptly as
possible and as agreed to by the parties after receipt of such notice. A Change
Order shall be issued to reflect the difference in Contractor’s costs for
performing the Work, or the time required to perform the Work, or both.

16.4

Liability

For the part of the Work suspended in accordance with this Article, except as
otherwise provided in Sub-Article 16.2, Allegheny shall not be liable for any
additional costs, claims, damages or liabilities of Contractor, Subcontractors
or Vendors.

 

ARTICLE 17 - TERMINATION

17.1

Termination for Convenience

Allegheny may terminate this Agreement or any part of the Work at any time and
for any reason by giving notice to Contractor specifying the part of the Work to
be terminated and the effective date of termination. Contractor shall promptly
prepare for Allegheny’s approval a plan for terminating that part of the Work
and shall cease work on said part of the Work on the effective date of
termination.. Contractor shall continue to perform any part of the Work not
terminated, and upon Allegheny’s approval shall implement the plan for
termination.

17.2

Termination for Material Breach

In the case of material breach by Contractor of this Agreement, Allegheny may
terminate this Agreement or any part of the Work at any time, by giving prompt
notice to Contractor specifying the part of the Work to be terminated and the
effective date of termination. Contractor shall cease work on said part of the
Work on the termination effective date, but shall continue to perform any part
of the Work not terminated.

In the event it is subsequently determined that any such termination by
Allegheny for material breach is without substance or foundation, such
termination shall be



 



 

 

considered and administered as a termination for convenience pursuant to
Sub-Article 17.1.

 

17.3

Termination by Contractor

17.3.1

In the event that all of the Work was suspended pursuant to Sub-Article 16.1 and
Allegheny has not authorized resumption within three months of such suspension,
Contractor may give notice to Allegheny of its intention to terminate this
Agreement. If, within thirty (30) days of said notice Allegheny does not
authorize resumption of the Work, or any part thereof, Contractor may terminate
this Agreement with immediate effect, and Allegheny will compensate Contractor
pursuant to Sub-Article 17.4 below.

17.3.2

In the event Allegheny fails to pay Contractor undisputed amounts required to be
paid hereunder when such amounts are due, Contractor may, at its sole discretion
and upon the provision of written notice to Allegheny, immediately suspend its
performance of the Work. Contractor shall not be required to resume performance
of suspended Work until such time as undisputed past due amounts have been paid
by Allegheny.



 



 

 

 

17.4

Compensation

If this Agreement or any part of the Work is terminated, in accordance with
Sub-Articles 17.1 or 17.3, Allegheny with respect to such Work will pay
Contractor, only for the part of the Work satisfactorily performed in accordance
with this Agreement and obligations incurred prior to the effective date of
termination and for such additional amounts directly related to the Work
performed by Contractor in terminating, providing said Work was authorized in
advance by Allegheny, and subject to the other provisions of this Agreement that
may reduce or suspend payment. Such payment will be made to Contractor:

(a)

for non-lump sum and non-unit cost agreements, according to Exhibit A;

(b)

for lump sum and unit-cost agreements, the percentage of any lump sum or unit
cost price (as the case may be) which represents the percentage of the Work
completed by Contractor; and

(c)

for direct costs that Contractor incurs in terminating the Work under this
Agreement, including unpaid legally enforceable obligations to Subcontractors
and Vendors and others as well as transportation costs for return of employees,
construction tools and equipment, provided those costs were authorized in
advance by Allegheny and are properly supported by time sheets, invoices and the
like.

Allegheny shall have audit rights pursuant to Article 28 to verify the actual
costs of the Work performed by Contractor in terminating.

17.5

No Compensation

In the event any Work is terminated in accordance with Sub-Article 17.2,
Allegheny shall have no obligation to compensate Contractor under this Agreement
for such terminated Work, other than the costs described in Sub-Article 17.4(c).

17.6

Liability

For any part of the Work terminated in accordance with Sub-Articles 17.1 or
17.3, except as otherwise provided in Sub-Article 17.4, Allegheny shall not be
liable for any additional costs, claims, damages or liabilities of Contractor,
Subcontractors or Vendors.

ARTICLE 18 - COMPLETION AND ACCEPTANCE

18.1

Completion

Contractor shall promptly notify Allegheny when Contractor considers it has
substantially met the criteria set forth in the Job Specification for completion
of the Work. Within ten (10) calendar days after receipt of said notice,
Allegheny shall issue a Completion Notice with respect to the Work, or
alternatively, notify Contractor of deficiencies to be remedied before a
Completion Notice will be issued. Contractor shall promptly correct such
deficiencies and notify Allegheny when they are remedied.

18.2

Acceptance



 



 

 

When Contractor considers that: (i) the entire Work has been completed in
accordance with the Job Specification; (ii) Contractor has corrected known
deficiencies; and (iii) Contractor has furnished to Allegheny those documents
required under this Agreement, except for those documents specified in
Sub-Article 11.1.6 as requisite for final payment of Agreement Price, it shall
notify Allegheny thereof. Within fourteen (14) calendar days, Allegheny shall:
(i) notify Contractor of acceptance certifying its agreement that said criteria
have been satisfied; or (ii) notify Contractor of the deficiencies still to be
remedied or activities to be completed before a notice of acceptance will be
issued.

 

ARTICLE 19 - TITLE

Title to all parts of the Work supplied by Allegheny shall remain in Allegheny
at all times. Title to all equipment, materials, supplies and structures
procured by Contractor from third parties and intended, at the time of such
procurement or supply, to be incorporated into, or used in the construction of
the Work (excluding Contractor’s and Subcontractors’ construction tools,
construction equipment and rented items) shall pass to Allegheny upon payment
therefor by Allegheny, or upon delivery to the Work Site, whichever occurs
earlier. Delivery of equipment, materials, supplies and structures to the Work
Site shall not relieve Allegheny of its obligations of payment for such items in
accordance with this Agreement. In the case of termination of this Agreement, to
the extent any right or interest exists in and to all equipment, materials,
supplies and structures procured by Contractor from third parties with funds to
be supplied by Allegheny through the trust account, said right or interest shall
vest in Allegheny at the moment of purchase by Contractor, and shall not vest in
Contractor. Contractor shall act as bailee for Allegheny with regard to all
equipment, materials, supplies and structures supplied by Allegheny or procured
by Contractor from third parties with funds to be supplied by Allegheny.

ARTICLE 20 - DISTRIBUTION OF RISK, RELEASE AND INDEMNITY

20.1

Contractor’s Responsibilities

20.1.1

Contractor agrees, to the extent not prohibited by Law, to defend, indemnify and
hold Allegheny and its agents, officers and employees harmless from (i) all
third party claims, obligations and liabilities (and all costs and expenses
including attorneys’ fees incurred in connection there­with) to the
proportionate extent caused by the negligence, gross negligence, recklessness or
willful misconduct of Contractor and (ii) all claims for death, disease, bodily
injury and/or property damage including, without limitation, claims from
Contractor’s employees, Subcontractors’ employees and/or Vendors’ employees
(other than property damage to the Work itself) that may arise in connection
with the Work or that occur during Contractor’s performance of the Work,
including all costs and expenses including attorneys’ fees incurred in
connection therewith.

20.1.2

Contractor shall also cause any Subcontractor, to the extent not prohibited by
Law, to indemnify, defend and hold Allegheny and Contractor and their respective
principals, officers, partners, agents and employees harmless from all third
party claims for death, disease, bodily injury and/or property



 



 

 

damage (other than property damage to the Work itself) that may arise in
connection with Subcontractor’s performance of the Work including, but not
limited to, claims from any Subcontractor employees.

 

20.1.3

Contractor’s and all Subcontractor’s obligations to indemnify and hold Allegheny
harmless shall not be limited by a limitation on the amount or type of damages,
compensation or benefits payable by or for the Contractor or Subcontractor under
workers’ compensation acts, disability benefit acts or other employee benefit
acts. Where personal injury, death, disease or loss of or damage to property
arises from a cause or causes attributable jointly to the negligence of one or
more of Allegheny, Contractor and/or any Subcontractor, each indemnitor’s duty
of indemnification shall be in proportion to its allocable share of such
negligence.

 

20.1.4

(a) Contractor hereby waives all rights of subrogation against Allegheny, and
against all Contractors and Subcontractors enrolled in the OCIP, in connection
with any and all events, occurrences, claims, losses and/or payments arising
from or in connection with the performance of the Work.

 

(b) Contractor shall cause each of its Subcontractors, in their respective
subcontracts, to waive all rights of subrogation against Allegheny, and against
all Contractors and Subcontractors enrolled in the OCIP, in connection with any
and all events, occurrences, claims, losses and/or payments arising from or in
connection with the performance of the Work.

 

(c) All insurance provided by Contractors and/or Subcontractors shall be
endorsed to waive the insurer’s rights of subrogation against Allegheny. All
insurance provided by Contractors and/or Subcontractors enrolled in the OCIP
shall be endorsed to waive the insurer’s rights of subrogation against all other
Contractors and Subcontractors enrolled in the OCIP.

 

20.2

Allegheny’s Responsibilities

20.2.1

Allegheny agrees to indemnify and save Contractor harmless from any and all
damages, claims, causes of action, liabilities, loss, cost fines, penalties or
expense claimed by third parties for property damage and or bodily injury,
including death, to the proportionate extent caused by the negligence, gross
negligence or willful misconduct of Allegheny, its agents, employees, or
affiliates.

20.2.2

Allegheny shall be responsible for and hold Contractor harmless for loss of or
damage howsoever caused to Allegheny’s property intended to be incorporated into
or used in the Work and located at the Work Site, even if the loss or damage
results from Contractor’s negligence, except that Contractor shall be
responsible for the first $5,000 of any such loss.

20.2.3

Allegheny will indemnify Contractor for loss of or damage howsoever caused to
Contractor’s property intended to be incorporated into the Work and located at
the Work Site, even if the loss or damage results from



 



 

 

Contractor’s negligence, except that Contractor shall be responsible for the
first $5,000 of any such loss.

20.2.4

Notwithstanding the provisions of Sub-Articles 20.2.1 and 20.2.2, Contractor
shall also be responsible, and not compensated by Allegheny, for:

 

(a)

any loss of money or securities in the care, custody or control of Contractor,
which are used or intended for use in paying for or performing the Work;

 

(b)

unexplained or mysterious disappearance of any property in Contractor’s care,
custody or control, or shortage of any property disclosed on taking inventory;
or

(c)

theft of property on the part of Contractor, Subcontractors or their employees.

ARTICLE 21 – INSURANCE

21.1

Contractor shall participate, and require Subcontractors to participate, in
Allegheny’s Controlled Insurance Program (OCIP) pursuant to Exhibit G and meet
the other insurance coverage requirements set forth in Exhibit G.

21.2

Upon Allegheny’s request, Contractor agrees to participate in a project-wide
bonding program, subguard, primeguard or other insurance programs, and
Contractor shall not bond Subcontractors, unless requested by Allegheny.



 



 

 

ARTICLE 22 - TOOLS AND EQUIPMENT

Allegheny may loan or furnish tools or equipment to Contractor as an
accommodation for use at a Work Site. Any tools and equipment are loaned or
furnished on an “as is, where is” basis. Contractor agrees:

22.1

to inspect the tools and equipment and make its own determination, before
commencing the Work, that they are adequate for the safe and efficient
performance of the Work by Contractor.

22.2

that the tools and equipment will be loaned or furnished by Allegheny and
accepted by Contractor without warranty or representation by Allegheny as to
their condition or fitness for Contractor purpose.

 

22.3

to return the tools and equipment to Allegheny at the conclusion of use in good
condition as when received, ordinary wear and tear excepted.

Notwithstanding the foregoing, Contractor’s failure to provide regular
maintenance of tools and equipment loaned or furnished by Allegheny shall be
deemed to be willful misconduct.

ARTICLE 23 - RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES

 

Notwithstanding any other provisions contained elsewhere in this Agreement to
the contrary, neither party, nor their respective affiliates, consultants,
agents or Subcontractors or Vendors of any tier, nor any employees, officers, or
directors of any of the foregoing, shall be liable to the other for any special,
indirect, incidental, punitive, consequential or exemplary damages of any kind
or nature whatsoever, or damages arising from or in connection with any other
party’s loss of actual or anticipated profits or revenues, loss by reason of
shutdown, non-operation, or increased expense of manufacturing or operation,
loss of use, cost of capital, damage to or loss of property or equipment of
Allegheny, or claims of customers of either party, regardless of whether due to
or based upon delay, breach of Agreement, warranty, tort, negligence, strict
liability, error or omission, indemnity or any other cause whatsoever.



 



 

 

ARTICLE 24 - GOVERNING LAW AND DISPUTE RESOLUTION

24.1

Governing Law

The validity, interpretation and construction of this Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

24.2

Dispute Resolution

All disputes arising under this Agreement or relating to the Work: (i) between
Allegheny and Contractor; (ii) between and among Contractor, Subcontractors
and/or Vendors; and (iii) between and among Allegheny, Contractor and other
contractors of Allegheny shall be resolved in accordance with the Dispute
Resolution Procedure attached hereto as Exhibit H. Contractor agrees that any
disputes with other contractors of Allegheny or their subcontractors will not
delay completion of the Work, which shall be continued by Contractor, subject to
the rights herein provided. All purchase orders and subcontracts shall require
Subcontractors and Vendors to agree to resolve all disputes in accordance with
said Dispute Resolution Procedure. Contractor shall require that Subcontractors
and Vendors comply with the Dispute Resolution Procedure and it be flowed down
to lower-tier Subcontractors, as well as use best efforts to flow the Dispute
Resolution Procedure down to lower-tier Vendors. Subcontractors or Vendors
consent to be joined in any dispute resolution proceeding, at Allegheny’s
option, if the Subcontractor’s or Vendor’s Work is related to such proceeding.

 

ARTICLE 25 - OWNERSHIP OF INVENTIONS AND DOCUMENTS

25.1

Ownership of Documents

 

Drawings, specifications and other documents, including those in electronic
form, prepared by Contractor and Contractor’s consultants are instruments of
service for use solely with respect to the Work and other work for Allegheny.
Contractor and Contractor’s consultants shall be deemed the authors and owners
of their respective instruments of service and shall retain all common law,
statutory and other reserved rights, including copyrights. Upon execution of
this Agreement, Contractor grants to Allegheny a paid up royalty free,
nonexclusive license to reproduce Contractor’s and Contractor’s consultant’s
instruments of service for the purpose of constructing, using, maintaining,
operating, expanding or updating the Work and other work for Allegheny, provided
that Allegheny shall comply with all obligations, including payment of all
undisputed sums due, under this Agreement. If Allegheny is in compliance with
the foregoing requirements, to the extent necessary, Contractor and Contractor’s
consultants also grant to Allegheny a paid up nonexclusive license to create and
use photographs, drawings, sketches, artistic representations and other similar
representations of the Work or other work for Allegheny and to modify and/or
change the Work or other work for Allegheny.



 



 

 

 

25.2

Contractor shall cause provisions substantially similar to Sub-Article 25.1 to
be included with all of Contractor’s agreements with its consultants and shall
require all of Contractor’s consultants to grant the licenses to Allegheny as
described in Sub-Article 25.1.  

 

25.3

Contractor shall provide to Allegheny, in a medium (e.g., disk, magnetic tape,
network direct transfer, etc.) approved by Allegheny, a digital copy of the most
recent design drawings, specifications and other documents, including those
which were produced or created by Contractor’s consultants and/or others.

 

25.4

In the case of products, materials, systems, etc., protected by patent,
Contractor and its consultants shall not specify or cause to be specified any
infringing use of a patent. Should Contractor become aware of or receive notice
of potential infringement of any intellectual property right related to the Work
or other work for Allegheny, regardless of the source of that awareness or
notice, Contractor shall (i) immediately cease the copying and any other
activity which is the potential source of infringement; and within seven (7)
calendar days (ii) investigate the potential infringement; (iii) submit to
Allegheny copies of all documents relating to that awareness, the notice, or the
object thereof; and (iv) issue to Allegheny a complete written response and
analysis of the potential infringement and the course of action recommended by
Contractor. Contractor shall submit to Allegheny a supplement of the initial
report within seven (7) calendar days of Contractor’s receipt of, or awareness
of, additional related information. Nothing in this Agreement shall be deemed to
relieve Contractor of its obligations under this Sub-Article, nor shall
Allegheny’s receipt of the information indicated in this Sub-Article give rise
to any duty or obligation on the part of Allegheny.

 

25.5

Ownership of Inventions

If Contractor or its personnel or Subcontractors or their personnel make any
inventions, discoveries or improvements (collectively, “Inventions”) patentable
or unpatentable, resulting from Contractor’s work hereunder, Contractor shall
promptly disclose those Inventions to Allegheny in writing. Inventions covered
in this Sub-Article shall include those conceived during the term of this
Agreement between Allegheny and Contractor. Further, Contractor hereby assigns,
and shall require its employees and Subcontractors to assign, each such
Invention to Allegheny. Contractor also shall require its employees to execute
such papers as Allegheny requests in connection with any assignment and in
connection with the acquisition of letters patent, U.S. and foreign, on any
Inventions. Any compensation to which a Contractor’s employee may be entitled by
Law or otherwise for assigning Inventions shall be for Contractor’s account.



 



 

 

 

25.6

Infringement Notice and Indemnification

If either Contractor or Allegheny is made the subject of any claim or lawsuit
based on the alleged infringement or misappropriation of any third-party patent,
copyright, trade secret or other proprietary right by reason of any aspect of
the Work provided hereunder, it shall promptly notify the other party in
writing. Allegheny shall defend and indemnify Contractor against those claims or
lawsuits based on the actual or alleged infringement or misappropriation of any
such third-party right by Contractor only to the extent that Contractor’s
allegedly infringing or misappropriating conduct is expressly required in
writing by Allegheny. This indemnity shall not extend to conduct of Contractor,
which is discretionary to Contractor. Contractor shall defend and indemnify
Allegheny against all other claims or lawsuits based on the actual or alleged
infringement or misappropriation of any third-party right. The indemnities set
forth in this Sub-Article 25.6 shall include, without limitation, all penalties,
awards, and judgments; all court and arbitration costs; legal costs, including
attorneys fees; and other reasonable out-of-pocket costs incurred in connection
with such claims or lawsuits. The indemnifying party shall have the right to
control the defense of any litigation, and to settle or compromise all claims
and lawsuits subject to its indemnity. However, the indemnifying party may not
settle or compromise such claim or lawsuit without the written consent of the
indemnified party if any settlement or compromise: (i) requires the indemnified
party to part with any property right or interest, assume any obligation or make
any payment not indemnified; or (ii) subjects the indemnified party to any
injunction. Subject to the foregoing, the indemnified party shall have the
right, at its option and expense, but not the obligation, to retain advisory
counsel to represent its interests in defending any such claim or lawsuit.

If any action results in an injunction against Allegheny with respect to the
Work performed under this Agreement, Contractor agrees that it shall, at its
option and its sole expense, either: (i) procure for Allegheny the right to
continue using the infringing subject matter; or (ii) replace or modify the same
so that it becomes non-infringing.



 



 

 

ARTICLE 26 – CONFIDENTIAL INFORMATION

26.1

Contractor’s Duty of Confidentiality

Contractor shall hold in confidence all business and technical information that
is made available to Contractor, directly or indirectly, by Allegheny or
developed or acquired by Contractor in performing the Work under this Agreement
(collectively “Confidential Information”), except:

(a)

information, which is or becomes, without fault of Contractor, part of the
public domain;

(b)

information, which Contractor can show, was received by Contractor from an
independent third party that is under no obligation to Allegheny regarding the
information;

(c)

information, which Contractor can show was already in Contractor’s possession at
the time the information, was made available to Contractor, directly or
indirectly, from Allegheny.

Additionally, if so required by Law or valid legal or regulatory process,
Contractor may disclose Confidential Information, but only following notice by
Contractor to Allegheny of the requirement to disclose and reasonable
cooperation with any attempt by Allegheny to maintain the confidentiality of
such Confidential Information.

26.2

Contractor’s Use of Confidential Information

Contractor shall not, without the prior written approval of Allegheny, as
appropriate, use the Confidential Information that Contractor is required to
keep confidential hereunder for any purpose other than the performance of the
Work under this Agreement.

26.3

Contractor’s Information

The existing Confidentiality Agreement between Allegheny and Contractor, dated
March 16, 2006 shall apply to confidential information disclosed prior to the
date of this Agreement, but is superceded by the terms of this Article 26 from
the date of this Agreement forward. Except for the underlying data and
proprietary methodology for developing and preparing estimates and measured
performance, which are herein designated confidential by Contractor, Allegheny
shall have no obligation of confidence with respect to any other information
disclosed to Allegheny by Contractor, and Allegheny shall be free to use or
disclose any or all of the information contained in any drawing, record or other
document to third parties without accounting to Contractor therefor. In the
absence of any such separate confidentiality agreement, Contractor shall not
place any restrictive notices on any information, no matter the form of its
recording, that Contractor provides to Allegheny hereunder. If Contractor places
any such restrictive notices on any drawing, record or other document, Allegheny
is hereby authorized to nullify, remove, or disregard those notices.



 



 

 

ARTICLE 27 - USE OF TRADEMARK AND PUBLICITY

Contractor shall not, without the prior written consent of Allegheny: (i) use
the name or any trade name or registered trademark of Allegheny in any
advertising or communications to the public in any format, except as necessary
to perform the Work; (ii) make publicity releases or announcements regarding
this Agreement, the performance of the Work or any related activities; or (iii)
take any photographs, video or other recordings of Allegheny’s property, except
as otherwise provided in the Job Specification. Contractor shall cause
Subcontractors and Vendors to comply with these requirements.

 

ARTICLE 28 - AUDIT

28.1

Contractor shall maintain and preserve, and shall require Subcontractors to
maintain and preserve, in accordance with generally accepted accounting
practices, accurate documentation and data (including but not limited to written
and electronic records, books of account, correspondence, plans, permits,
licenses, drawings, payroll records, memoranda, invoices including all back-up
details, receipts, records relating to air freight and ground transportation and
documentation of related systems and controls) pertaining to the performance of
the Work under this Agreement, as well as any gift or entertainment expenses
incurred by Contractor or Subcontractors pertaining to the Work under this
Agreement. A listing of the minimum data field requirements for audit purposes
to be maintained by Contractor and Subcontractors is attached hereto as Exhibit
K.

28.2

At all reasonable times, Contractor shall permit and shall require
Subcontractors to permit, employees and agents of Allegheny, and its insurers,
to have access to its and their offices and work locations to examine, reproduce
and retain copies of such documentation and data and discuss with Contractor’s
and Subcontractors’ personnel in connection therewith, as necessary for
Allegheny to verify and monitor: (i) that Reimbursable Costs are actually
incurred and paid; (ii) the existence and effectiveness of Contractor’s and
Subcontractors’ business practices; and (iii) Contractor’s compliance with the
terms of this Agreement. Where Work is billable under Fixed Rates, Allegheny
shall have sufficient access to those rates to satisfy themselves that the Work
provided thereunder have not also been separately billed on some other basis
(e.g., a reimbursable basis).

28.3

The provisions of this Article shall be applicable during the term of this
Agreement and for a period of three (3) years thereafter. If errors or
deficiencies are identified by an audit or otherwise, Contractor shall take
prompt corrective action and advise Allegheny thereof.



 



 

 

ARTICLE 29 - BUSINESS STANDARDS

29.1

Business Standards

Contractor, in performing its obligations under this Agreement, shall establish
and maintain in effect appropriate business standards, procedures and controls
to avoid any real or apparent impropriety that might affect adversely or
conflict with the interests of Allegheny. Contractor shall exercise all
reasonable care and diligence to prevent any actions or conditions, which could
result in a conflict with the best interests of Allegheny. This obligation shall
apply to the activities of the employees of Contractor and Subcontractors in
their relations with the employees of Allegheny and their families and/or third
parties arising from this Agreement. These efforts shall include, but not be
limited to, establishing precautions to prevent their employees or
Subcontractors from making, receiving, providing or offering any substantial
gifts, extravagant entertainment, payments, loans, or other considerations.

29.2

Accuracy of Records

Contractor agrees that all financial settlements, billings, and reports rendered
to Allegheny or its representative shall reflect properly the facts about all
activities and transactions handled for the account of Allegheny, which data may
be relied upon as being complete and accurate in any further recordings and
reporting made by Allegheny or its representatives for whatever purpose.

29.3

Compliance With Law

Contractor agrees and will secure agreement by Subcontractors to comply with Law
in performance of the Work. Notwithstanding anything in this Agreement to the
contrary, no provision shall be interpreted or applied so as to require
Allegheny or Contractor to do, or refrain from doing, anything which would
constitute a violation of, or result in a loss of economic benefit under, United
States anti-boycott and other export laws and regulations. Contractor represents
that it shall not make any improper payments of money or anything of value to a
government official (whether appointed, elected, honorary, or a career
government employee) in connection with this Agreement, nor shall it make
improper payments to a third party knowing or suspecting that the third party
will give the payment, or a portion of it, to a government official.

29.4

Notice of Non-Compliance

Contractor agrees to notify Allegheny promptly upon discovery of any instance
where the Contractor fails to comply with this Article. If Contractor discovers
or is advised of any errors or exceptions related to its invoicing for the Work,
Contractor and Allegheny will together review the nature of the errors or
exceptions, and Contractor will, if appropriate, promptly take corrective action
and adjust the relevant invoice or refund overpayments.



 



 

 

ARTICLE 30 - NO INFORMATION BROKERING

30.1

Warranty and Representation

Contractor and Allegheny are aware of a practice (referred to in this Article as
“Information Brokering”) where certain parties approach contractors,
subcontractors vendors, or others and offer confidential information or illicit
influence in order to obtain business through corruption of competitive bidding
processes. Contractor recognizes that the practice of Information Brokering or
any other corruption of the Agreement award process is not permitted. Allegheny
and Contractor agree, warrant and represent that they have not and will not, and
Contractor shall direct Subcontractors not to, utilize Information Brokering in
connection with this Agreement.

30.2

Notification

Contractor agrees that it will promptly notify Allegheny’s General Counsel in
writing if anyone approaches Contractor for the purpose of Illegal Information
Brokering concerning this Agreement or any related business interest of
Allegheny. Allegheny undertakes that such notice and any related information
provided by Contractor will be treated with the utmost discretion.

ARTICLE 31 – MANAGEMENT OF WASTE AND HAZARDOUS MATERIALS

31.1

Contractor and its Subcontractors shall have the responsibility and liability
for the proper management of non-hazardous wastes resulting from their Work, as
well as for the proper disposal of non-hazardous wastes at the Work Site,
pursuant to the Job Specification and according to Law. In particular, but
without limitation, Contractor and Subcontractors shall implement procedures to
minimize the generation of non-hazardous waste. These procedures shall include,
at a minimum, process substitution, materials recovery, and continued product
use.

 



31.2

Contractor and Subcontractors shall, in performing the Work, have the
responsibility and liability for all hazardous materials brought onto or
generated at the Work Site by Contractor and Subcontractors, including the
proper permitting, removal and disposal of all such hazardous materials
according to Law. In particular, but without limitation, Contractor and
Subcontractors shall implement procedures to minimize the generation of
hazardous materials. These procedures shall include, at a minimum, process
substitution, materials recovery, and continued product use. When possible,
Contractor shall select less toxic alternatives to minimize the generation of
hazardous materials. Contractor shall maintain a log of all hazardous materials,
including their quantity, locations and place of disposal, and provide copies of
such log regularly to Allegheny. Contractor in performing the Work shall remove
all Contractor and Subcontractor hazardous materials from the Work Site as soon
as practicable, but in no event later than acceptance of the Work.

 

31.3

In the event pre-existing hazardous materials, including asbestos or asbestos
containing materials, are identified at the Work Site, Contractor shall provide
notice of such existence and Allegheny shall remove and dispose of such
materials.



 



 

 

31.4

Contractor shall defend, indemnify and hold harmless Allegheny, and Allegheny’s
parents, subsidiaries, contractors, subcontractors and suppliers of any tier,
affiliates and the officers, directors, employees, successors and assigns of
each of them, from and against all Losses (as defined in Sub-Article 31.5 below)
resulting from or related to: (i) any hazardous material that has been brought
onto the Work Site by Contractor or any Subcontractors or any person acting on
behalf of, or under the direction or supervision of Contractor or
Subcontractors; (ii) Contractor’s failure to timely notify Allegheny of the
presence of any hazardous material on, or the release of any hazardous material
on or from, the Work Site, (iii) Contractor’s failure to remove or properly
dispose of any such hazardous materials or waste generated by Contractor or
Subcontractors at the Work Site; or (iv) Contractor’s or a Subcontractor’s
failure to comply with Law with respect to any such hazardous materials or
waste. Contractor’s obligations hereunder shall not be limited by the provisions
of any Workers’ Compensation act or similar statute or otherwise.

 

31.5

Allegheny shall protect, defend, indemnify and hold harmless Contractor and its
affiliates, consultants, agents, Subcontractors and Vendors of any tier, and any
and all employees, officers, or directors of any of the foregoing (the
“Contractor’s Indemnified Parties”), from and against any and all claims
(including all penalties, attorney’s fees, fines, or administrative or civil
sanctions related directly to such claims), losses, costs, judgments, damages,
(but excluding incidental, consequential, indirect and special damages),
penalties, and liabilities (the “Losses”) suffered as a result of or arising out
of or in connection with the performance of the Work and relating to any
hazardous material not introduced to the Work Site by Contractor or Contractor’s
Indemnified Parties.

ARTICLE 32 - ASSIGNMENT OF AGREEMENT

Allegheny may assign this Agreement, including all its rights and obligations
hereunder, without the consent of Contractor. Allegheny also may add Allegheny
Energy Supply Company, LLC as another owner party to this Agreement without the
consent of Contractor and Allegheny Energy Supply Company, LLC shall have all
the rights of Allegheny under this Agreement. Contractor shall not assign this
Agreement or any part hereof without Allegheny’s prior written approval, which
approval shall not relieve Contractor of its obligations under this Agreement.
Any assignment made by Contractor not in accordance with this Article shall be
void.

 


ARTICLE 33 – EXECUTIVE SPONSOR AND NOTICES

33.1

Executive Sponsor

33.1.1

Allegheny’s Executive Sponsor, George J. Farah, or other such person as may be
subsequently designated in writing by Allegheny, shall be the primary contact
with Contractor’s corporate management and shall have authority to act for
Allegheny with respect to all matters pertaining to this Agreement.



 



 

 

33.1.2

Contractor’s Executive Sponsor, Frank C. Gross, Jr., an officer of Contractor or
some other officer as may be subsequently designated in writing by Contractor,
shall have authority to act for Contractor with respect to all matters
pertaining to this Agreement. The Executive Sponsor shall be available to
Allegheny’s representatives at any reasonable time, regarding among other
things, communications to Contractor’s corporate management of its performance
of the Work. It is agreed that the Executive Sponsor shall maintain a detailed
knowledge of the progress of the Work and of significant or anticipated problems
and shall ensure that Contractor fulfils its obligations under this Agreement.
In particular, the Executive Sponsor shall attend regular project review
meetings and shall receive copies of Contractor’s regular progress reports and
other significant correspondence. If Contractor’s Project Manager and
Allegheny’s Project Manager cannot reach agreement on any material matter
related to the Work, the matter will be decided by Contractor’s Executive
Sponsor and Allegheny’s Executive Sponsor.

33.2

Notices

33.2.1

Notices required by this Agreement shall be in writing and shall be sent by hand
or certified mail or overnight delivery services to Contractor or Allegheny at
the respective party’s office address set forth below, to the attention of the
respective Designated Representative:

 

 

Allegheny:

 

Contractor:

ATTN:

George J. Farah

 

ATTN: James D. Ferrara

 

Allegheny Energy

 

Washington Group International

 

800 Cabin Hill Drive

 

510 Carnegie Center

 

Greensburg, PA 15601

 

Princeton, NJ 08543-5287

 

 

 

 

With a copy to:

 


Allegheny:

 


Contractor:

ATTN:

General Counsel

 

ATTN: Charles J. Nash, Jr.

 

Allegheny Energy

 

Washington Group International

 

800 Cabin Hill Drive

 

510 Carnegie Center

 

Greensburg, PA 15601

 

Princeton, NJ 08543-5287

 

 

33.2.2

The effective date of notice shall be the date the notice is received by the
addressee or it reaches the office of the addressee, whichever is earlier.



 



 

 

ARTICLE 34 - ALCOHOL AND DRUGS

34.1

Contractor certifies that to the best of its knowledge and belief, none of its
personnel or those of Subcontractors shall perform any Work for Allegheny while
under the influence of alcohol and/or drugs. Contractor’s and Subcontractor’s
personnel performing the Work for Allegheny shall be informed about its alcohol
and drug policy.

34.2

Contractor’s and Subcontractors’ personnel shall be advised to neither abuse
medications nor use, possess, distribute or sell alcohol and/or drugs when
performing the Work for Allegheny or on premises owned or controlled by
Allegheny. Upon for cause suspicion that so happens, Contractor’s or
Subcontractors’ personnel shall be suspended from performing Work for Allegheny.
In such instances, Allegheny also has the right to instruct the Contractor to
remove subject personnel from performing the Work for Allegheny. In those
instances where personnel have been removed from performing the Work caused by
possible alcohol and drug abuse, such personnel shall be allowed to resume
performing the Work only if the Contractor can document that such personnel have
passed an alcohol and drug test.

34.3

The Contractor shall introduce guidelines and implement procedures to ensure an
alcohol and drug free working place when performing the Work for Allegheny.
Allegheny has the right to request documentation to ensure that the guidelines
and procedures are in compliance with Allegheny’s requirements.

The obligations of Contractor set forth in this Article 34 are in addition to,
and are to be read consistently with, Contractor’s obligations regarding alcohol
and drugs as set forth in the Safety and Health Manual.

 

ARTICLE 35 - HEALTH AND SAFETY

Contractor and any Subcontractor and/or Vendor shall work according to all
applicable safety regulations issued by public authorities and Allegheny, and
shall handle and leave equipment and premises in accordance with these
regulations. Specific requirements shall be defined before the service is
carried out. Safety equipment shall be used in accordance with applicable rules
for this type of work. Contractor shall report all accidents, injuries and
near-misses promptly to Allegheny’s Designated Representative. The obligations
of Contractor set forth in this Article 35 are in addition to, and are to be
read consistently with, Contractor’s obligations regarding health and safety as
set forth in the Safety and Health Manual.

ARTICLE 36 - RIGHT OF REMOVAL

 

Contractor shall promptly remove from Work Site any employee or agent of
Contractor, any Subcontractor or any employee or agent of Subcontractor
performing Work under this Agreement, or any Vendor or any employee or agent of
Vendor performing Work under this Agreement as Allegheny may for any reason
designate. If Allegheny has a reasonable basis for designating such removal,
Contractor hereby releases and forever discharges and holds harmless Allegheny
from any costs, claims, losses, and damages



 



 

 

of any kind whatsoever based on negligence, defamation, wrongful
discharge/dismissal or otherwise which Contractor may suffer, sustain, pay or
incur as the result of any removal and will indemnify, defend and hold harmless
Allegheny against any third party claims based on removals under this Article.



 



 

 

ARTICLE 37 - FORCE MAJEURE

 

37.1

No delay or failure of performance by either party shall constitute default
hereunder or give rise to any claim for damages if, and to the extent, such
delay or failure is caused by force majeure. Force majeure means an
unforeseeable, irresistible occurrence beyond the control and without the fault
or negligence of the party affected and which said party is unable to prevent or
provide against by the exercise of reasonable diligence including, but not
limited to: acts of God or the public enemy; expropriation or confiscation of
facilities; war, rebellion, sabotage or riot, floods, unusually severe weather
that could not reasonably have been anticipated; fires, explosions, or other
catastrophes; changes in Law; strikes or any other concerted acts of workers;
and other similar occurrences; but lack of finances shall in no event be deemed
to be a cause beyond a party’s control.

37.2

The following are specifically excluded as force majeure occurrences unless: (i)
they were caused by force majeure of the type set forth in the preceding clause;
and (ii) an acceptable alternate source of work or materials is unavailable:

 

(a)

late performance by a Subcontractor caused by a shortage of supervisors or
labor, inefficiencies, or similar occurrences.

 

(b)

late delivery of equipment or materials caused by congestion at a manufacturer’s
plant or elsewhere, an oversold condition of the market, inefficiencies, or
similar occurrences.

37.3

The party invoking the force majeure will: (i) immediately notify the other
party; (ii) make every effort to remedy the cause of non-performance; and (iii)
perform the entirety of its obligations as soon as this cause has gone, the
other party being released from its Contractual obligations until such time as
the cause has gone. Contractor shall not have the right to terminate the Work by
reason of Allegheny having invoked force majeure.

37.4

WHEN THE EFFECT OF SAID OCCURRENCE IS ESTABLISHED, ALLEGHENY SHALL ISSUE A
CHANGE ORDER.

ARTICLE 38 - AMENDMENTS

Any amendment to the terms of this Principal Document and Exhibits shall only be
effective if made in writing and signed by Allegheny and Contractor.

ARTICLE 39 - PRECEDENCE

In the event of a conflict between any provisions of this Agreement, the terms
in this Principal Document shall take precedence and govern over the Job
Specification and the Exhibits.

 

ARTICLE 40 - MISCELLANEOUS

40.1

Severability

If any provision or portion of this Agreement shall be adjudged invalid or
unenforceable by a court of competent jurisdiction or by operation of Law, that
provision or portion of



 



 

 

this Agreement shall be deemed omitted and the remaining provisions shall remain
in full force and effect.

40.2

Waiver

No waiver by a party of a right or default under this Agreement shall be
effective unless in writing. No such waiver shall be deemed a waiver of any
subsequent right or default of a similar nature or otherwise.

40.3

Remedies Cumulative

The remedies provided for in this Agreement are cumulative and shall be in
addition to other remedies available at Law. Notwithstanding anything to the
contrary contained herein, the remedies specified in Article 6 shall be
Allegheny’s sole and exclusive remedies for any warranty claims.

40.4

Sole Benefit

This Agreement and all rights hereunder are intended for the sole benefit of the
parties hereto and shall not imply or create any rights on the part of, or
obligations to, any other person.

 

40.5

Counter Parts

This Agreement may be executed in counterparts, which shall, in the aggregate,
when signed by all parties constitute one and the same instrument, and
thereafter, each counterpart shall be deemed an original instrument as against
any party who has executed it. Facsimile signatures shall be enforceable as
original signatures.

 

ARTICLE 41 - SURVIVING OBLIGATIONS

Contractor’s obligations under this Agreement including, without limitation, the
requirements of Articles 6,12,13,15, 20, 21, 26, 28, 31, 40 and 41 shall survive
any termination or suspension of the Work, Completion of the Facility,
Acceptance or Allegheny’s making full payment of the Agreement Price, anything
in this Agreement to the contrary notwithstanding.

 

ARTICLE 42 – LIMITATION OF LIABILITY

Notwithstanding any other provisions contained elsewhere in this Agreement to
the contrary, in no event shall the liability of Contractor to Allegheny,
whether in contract, warranty, tort, negligence, strict liability, delay, error
or omission, indemnity, or otherwise for the performance or breach of this
Agreement or anything done in connection therewith (but excluding fraud and
willful misconduct by Contractor) exceed twenty five percent (25%) of the amount
paid to Contractor under this Agreement. Said liability shall be excess of any
valid and collectible insurance under Exhibit G.



 



 

 

ARTICLE 43 - ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between Allegheny and
Contractor, and it supersedes all prior negotiations, representations or
agreements, either oral or written, related to the subject matter hereof
including, without limitation, Allegheny’s invitation for proposals and
Contractor’s proposal, except to the extent they are expressly incorporated
herein.

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have duly
executed this Agreement in duplicate originals as of day and year first written
above.

 

 

 

Washington Group International

 

Allegheny Energy Service Corporation
(as agent for Monongahela Power Company)



By:



/s/ Frank Gross



By:



/s/ Joseph H. Richardson

 

 

 

 

Name:

FRANK GROSS

Name

Joseph H. Richardson

 

(Typed or Printed)

 

(Typed or Printed)

 

 

 

 

Title:

Executive Vice President -

Title:

Chief Operating Officer, Generation

 

Operations – Power

 

 

 

 

 

 

Date:

March 12, 2007

Date:

March 15, 2007

 

 

 

 

 